PER CURIAM.
Gilberto Navarro appeals an order of the Agency for Persons with Disabilities, contending that the agency erred in assigning him to Tier III for services under the Medicaid Developmental Disabilities Waiver Program. Appellee moves to relinquish jurisdiction for entry of an amended order. We treat this motion as a concession of error. Stacey v. Department of Professional Regulation, Board of Nursing Home Administrators, 547 So.2d 241 (Fla. 1st DCA 1989). The order on appeal is reversed and remanded for further proceedings consistent with Newsome v. Agency for Persons with Disabilities, 76 So.3d 972 (Fla. 1st DCA 2011).
DAVIS, WETHERELL, and ROWE, JJ., concur.